Larson, J.
(dissenting) — I am unable to agree with the majority. I feel that at the May 16, 1922, adjourned meeting of the Board of ’Supervisors there was a judicial determination that the lands in question received no benefit and must be excluded from the newly established Drainage District No. 114 in Pocahontas County, Iowa. There is no question but that the lands were originally included in the engineer’s recommendation or plan and that the owners were served due notice that the lands were to be included. Appellants’ timely objections and resistance to the proposed plan are clear. The issue was before the Board by proposal, notice and objection, and in its judicial function the Board at that time decided the lands should not be included. It is immaterial that the engineer amended his report and plan just before approval. The trial had begun. The issues had been drawn and all parties were before the Board. Their action was final so as to be appealable, not only by those included against their will, but by anyone adversely affected by the final action of the Board, and they should have done so, if in fact benefit lands were being excluded.
Code section 455.128, I feel, relates to lands excluded by inadvertence, mistake or oversight, and does not relate to lands duly considered by the Board, and that authority in the Board is sufficiently broad. It permits lands to be annexed which were always benefited though never considered by the Board when the new district was formed. If such were found to be the case, the drainage law provides for retroactive payments for those benefits from the time of the original establishment. Code section 455.130. This would be proper only if one obtained benefits and had willfully avoided payment of his jiist share. It is not proper when, having been duly considered, the lands were found not benefited. It would be improper, because of a later change of Board personnel, which sometimes brings changes in sentiments and favorites, to try the issue over again as to possible benefits, under the provisions of section 455.128, and then attach retroactive assessments. Such procedure is foreign to our idea of final judicial determination. Certainly under such a construction one on the fringe area of a district could be put to *1118continued expense and costly litigation to defend against repeated efforts to include his land.
I would hold, when once properly considered by the Board, as was done here, such lands cannot thereafter be annexed under the provisions of section 455.128. Until some changes are made to include extended benefits, or a new district is formed, such lands should not later be included. Nothing more could reasonably be contemplated by this and the following two sections of the Code. This interpretation, I feel, would be reasonable and achieve justice, while the one adopted by the majority would often reach the opposite result.
To say the least, it is rather exceptional under our system of jurisprudence to approve a procedure whereby one may be forced to try and retry an issue once decided by a proper tribunal, when it has jurisdiction of the parties and has the subject matter and the issues properly before it. We should make no such exception here, for clearly this Board was performing a long-recognized judicial function, appealable by anyone adversely affected. As no appeal was taken, I would hold the determination final as to all parties and issues involved therein. I would reverse.